PER CURIAM.
There being no bona fide dispute on this record that the insured, at the time he applied for an automobile insurance policy in Colorado, notified the issuing company that he was a resident of the State of Florida, we affirm the trial court’s summary judgment, which refused to enforce as contrary to Florida law the “other insurance clause of the contract” pursuant to Gillen v. United Services Automobile Association, 300 So.2d 3 (Fla.1974); Gordon v. Russell, 561 So.2d 603 (Fla. 3d DCA 1990); Gustafson v. Jensen, 515 So.2d 1298 (Fla. 3d DCA 1987); Adams v. Brannan, 500 So.2d 236 (Fla. 3d DCA 1986). Therefore the summary judgment under review is affirmed.